Citation Nr: 0028534	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-13 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for a 
kidney disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to August 
1943.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 1999 by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby the benefit 
sought on appeal was denied.


FINDINGS OF FACT

1.  Entitlement to service connection for an enuresis 
disorder was denied by the RO by means of a rating decision 
dated January 1946.  The veteran was notified of that 
decision, and of appellate procedures, but he did not perfect 
an appeal within the one-year time period.

2.  Evidence connecting a current enuresis disorder to 
disease or injury in service has not been received since the 
RO's January 1946 decision.  

3.  In December 1992, the Board denied service connection for 
a nephrotic syndrome with mesangiopathic glomerulonephritis 
because there was no evidence connecting current disabilities 
to disease or injury in service.  

4.  Evidence connecting current nephrotic syndrome with 
mesangiopathic glomerulonephritis to disease or injury in 
service has not been received since the Board's December 1992 
decision.  



CONCLUSIONS OF LAW

1.  The January 1946 rating decision, wherein service 
connection for enuresis was denied, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991), 38 C.F.R. §§ 20.302; 20.1103 (1999).

2.  The evidence received subsequent to the RO's January 1946 
rating decision is not new and material, and does not serve 
to reopen the veteran's claim for service connection for 
enuresis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The December 1992 Board decision, wherein service 
connection for nephrotic syndrome with mesangiopathic 
glomerulonephritis was denied, is final.  38 U.S.C.A. 
§ 7104(b) (West 1991), 38 C.F.R. § 20.1100 (1999).

4.  The evidence received subsequent to the Board's December 
1992 decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for 
nephrotic syndrome with mesangiopathic glomerulonephritis.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 20.1100 (1999); see also 38 U.S.C. § 7104(b) (West 1991).  
Additionally, governing statutory and regulatory provisions 
stipulate that a claimant has one year from the date of 
notice of an adverse RO rating decision in which to indicate 
disagreement therewith; otherwise, that decision is final, 
and may be reopened only upon the receipt of additional 
evidence which, under the applicable statutory and regulatory 
provisions, is both new and material.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims concluded in Elkins that 
the Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1999).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (1999).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Establishing a well-grounded 
claim for service connection for a particular disability 
requires more than an allegation that the particular 
disability had its onset in service.  It requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet.App. 609, 610 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
kind of evidence needed to make a claim well grounded depends 
upon the types of issues presented by a claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  For some factual issues, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19 (1993).

Normally, the three elements of a "well grounded" claim for 
direct service connection are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992).

A Board decision dated December 1992 shows that the veteran's 
claim for a kidney condition was denied on the basis that it 
was not well grounded.  That decision found that there was no 
evidence showing a relationship between the veteran's 
nephrotic syndrome, secondary to mesangiopathhic 
glomerulonephritis, and service.  In addition, that decision 
also noted that a January 1946 rating action determined that 
although enuresis was noted during service, that it pre-
existed service, and was not shown to be aggravated by 
service.  The decision further concluded that no relationship 
between a current disorder and service was shown.  

Thus, the question that is now before the Board is whether 
new and material evidence has been received subsequent to 
either the BVA December 1992 decision or the January 1946 
rating action sufficient to reopen the veteran's claim.  

We note that the veteran has submitted private treatment 
records, dated from May 1995 to September 1997.  These 
records do show that the veteran is currently receiving 
treatment for his nephrotic syndrome disorder.  However, we 
must point out that they only establish that he currently has 
a nephrotic syndrome with a history of mesangiopathic 
glomerulonephritis.  This fact was already established when 
the Board decision was rendered in 1992.  Thus, this 
information is repetitive, and therefore not new.  

As indicated above, service connection may be granted when 
the evidence establishes that a current disorder either began 
or was aggravated by service.  The prior decisions denied the 
claims on the basis that there was no evidence that any 
current disorder was related, or due to, service.  No new 
evidence has been presented on this issue.  

The veteran contends that he injured his kidney area during 
service, and, essentially that any kidney disorder he now has 
is due to his service.  He specifically contends that the 
episodes of urinary incontinence are distressing.  However, 
the medical evidence does not support his contentions, and he 
has not shown that he has any medical expertise or training 
required to provide a medical opinion with regard to the 
etiology of his conditions.  

In this case, we must find that this recently submitted 
evidence is not new, as it does not provide new information.  
Thus, it does not suffice as "new and material" evidence 
that could serve to reopen the veteran's claim.  

Because the 1992 BVA decision and the 1946 RO decision are 
final decisions, they will only be reopened, and the entire 
evidence of record will only again be considered, if "new 
and material" evidence is submitted.  For the above reasons, 
we find that the recently submitted evidence is not new.  Of 
course, if the veteran were to submit evidence that is both 
new, in that it presents new information, and if it were to 
be material to the claim, his claim could be reviewed at that 
date.  

We note that although the RO informed the veteran of the need 
for new and material evidence to be submitted, his claim was 
characterized as one for service connection.  We determine 
that this error does not prejudice the veteran.  See 38 
U.S.C. § 7261(b).  The veteran remains free to attempt to 
reopen his claim by submitting new and material evidence at 
any time, without additional burdens.  During his hearing 
testimony, he specifically noted that no additional evidence 
was available, so any duty to inform that would flow from an 
erroneous reopening is not triggered.  

Finally, where a veteran attempts to reopen a previously 
disallowed claim but does not offer new and material 
evidence, the law specifically precludes the reopening and 
allowance of the claim.  See 38 U.S.C. §§ 5108, 7104(b).  The 
following prohibition is found in 38 U.S.C. § 7104(b): 
"Except as provided in section 5108 of this title, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered." 

Therefore, the claim that new and material evidence has been 
submitted sufficient to reopen the claim for a kidney 
condition must be denied.  



ORDER

A claim that new and material evidence sufficient to reopen a 
claim for a kidney disorder is denied.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


 

